Case 4:20-cv-12301-MFL-APP ECF No. 21, PageID.468 Filed 05/24/21 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

STARS AND STRIPES
GYMNASTICS ACADEMY, INC., a
Michigan corporation,

                   Plaintiff,                   Case No. 4:20-cv-12301
                                                Hon. Matthew F. Leitman
v.

LIBERTY MUTUAL GROUP, INC.,
a Massachusetts corporation and
OHIO SECURITY INSURANCE
COMPANY,

                   Defendants.


    ORDER GRANTING DEFENDANTS’ AMENDED MOTION FOR
 SUBSTITUTED SERVICE (ECF No. 20) AND TERMINATING AS MOOT
  DEFENDANTS’ ORIGINAL MOTION FOR SUBSTITUTED SERVICE
                        (ECF No. 19.)


      In this action, Plaintiff Stars and Stripes Gymnastics Academy, Inc., brought

a breach of contract of insurance claim against Defendants Liberty Mutual Group,

Inc., and Ohio Security Insurance Company. Defendants attempted to serve a

deposition subpoena on non-party witness Carlo Farrugia. It appears Mr. Farrugia

is evading service. (See Mot., ECF No. 20.) For that reason, Defendants filed a

Motion for Substituted Service of a subpoena on Mr. Farrugia. (See Mot., ECF No.

19.) Defendants later filed an Amended Motion for Substituted Service. (See ECF
Case 4:20-cv-12301-MFL-APP ECF No. 21, PageID.469 Filed 05/24/21 Page 2 of 3




No. 20.) For the reasons stated in Defendants’ Amended Motion and supporting

brief, the Amended Motion for Substituted Service (ECF No. 20) is GRANTED.

And the original motion (ECF No. 19) is TERMINATED AS MOOT.

      Defendants shall set a date for Mr. Farrugia to appear for his deposition. At

least three weeks prior to the date of the re-scheduled deposition, Defendants shall

serve a deposition subpoena on Mr. Farrugia using all of the following methods:

      (a) Firmly tacking and posting the deposition subpoena to Mr. Farrugia’s
      business address at 5275 Dixie Highway, Suite A-1, Waterford, Michigan;

      (b) Mailing the deposition subpoena by U.S. Mail, to the business address of
      Mr. Farrugia at 5275 Dixie Highway, Suite A-1, Waterford, Michigan
      48329;

      (c) Mailing the deposition subpoena by Certified Mail, Return Receipt
      Requested, to the business address of Mr. Farrugia at 5275 Dixie Highway,
      Suite A-1, Waterford, Michigan 48329;

      (d) If his residence can be located, tacking a copy of the notice upon Mr.
      Farrugia’s residence three weeks prior to the deposition;

      (e) If his residence can be located, mailing the deposition subpoena by U.S.
      Mail, to the residence of Mr. Farrugia; and

      (f) If his residence can be located, mailing the deposition subpoena, by
      Certified Mail, Return Receipt Requested, to the residence of Mr. Farrugia.


      IT IS SO ORDERED.
                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE
Dated: May 24, 2021



                                         2
Case 4:20-cv-12301-MFL-APP ECF No. 21, PageID.470 Filed 05/24/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 24, 2021, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
